—Judgment, Supreme Court, New York County (Richard Failla, J.), rendered January 10, 1989, convicting defendant after a jury trial of criminal possession of a controlled substance in the third degree, and sentencing him to an indeterminate term of imprisonment of five to ten years, unanimously affirmed.
Neither reference as a "reasonable person” (see, People v Flecha, 161 AD2d 116, lv denied 76 NY2d 856) nor the instruction that a reasonable doubt is "a doubt for which a juror can give a reason if he or she is called upon to do so in the jury room”, was reversible error. (See, People v Jackson, 155 AD2d 329, affd 76 NY2d 908.) Defendant’s claim that the Allen charge was unbalanced because it unfairly singled out those jurors who were then holding a doubt as to guilt, is unpreserved.
We have considered defendant’s remaining contentions and find them to be without merit. Concur — Sullivan, J. P., Rosenberger, Ellerin, Ross and Smith, JJ.